DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 has been considered by the examiner.

Status of the Claims
The response and amendment filed 10/19/2021 is acknowledged.
Claims 14-26 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification includes browser executable code at ¶ 0087.
Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 includes the limitation that of wherein the Chamomilla recutita (German Chamomile) flower serum fraction is isolated using a fractionation process not found in nature.
It is not entirely clear which fractionation processes are considered by Applicant to be found in nature and distinct from fractionation processes which are not found in nature. 
One skilled in the art is unable to determine how to avoid infringement.
Clarification is required. 

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 includes the limitation of additional treatments enabling to separate cytoplasm fraction from cytosole fraction that is stabilized to yield the serum fraction.
It is not entirely clear which of the cytoplasm fraction or the cytosol fraction is stabilized to yield the serum fraction.
One skilled in the art is unable to determine how to avoid infringement. 
Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 20150374771 in view of Koganov, WO 2014076055.

Kim teaches compositions comprising chamomile hydrosol as an active ingredient and use of the composition for skin regeneration (Kim, e.g., title, abstract). Kim teaches methods of use comprising applying compositions comprising chamomile hydrosol to the skin of a subject for attenuating skin ageing, improving skin elasticity, preventing skin ageing, attenuating skin wrinkles, regenerating skin, and treating skin damage (Kim, e.g., 0008, 0035-0037 and claims). Kim teaches German chamomile (Matricaria recutita) having antioxidant activity. See Kim, e.g., 0003 and 0052.
Consequently, Kim teaches methods for improving the aged appearance of skin comprising administering a composition comprising an effective amount of German Chamomile extract to skin affected by ageing. Kim does not expressly teach a time period for application. However, it would have been obvious before the effective filing date of the presently claimed invention to practice Kim’s method by applying the composition for a time period effective to achieve skin regeneration, wrinkle reduction, and/or improved skin elasticity with a reasonable expectation of success. 
Kim teaches compositions comprising chamomile in an amount of from 1.0 to 20 wt% (Kim, e.g., claim 6). This is entirely within the claimed range.
Kim does not expressly teach practicing the method with a German chamomile serum. 
Koganov teaches botanical cosmetic compositions comprising serum fractions of plant cell juice having antioxidant activity, cell growth stimulation activity or both antioxidant and cell growth stimulation activity (Kognaov, e.g., pp. 10-11). Koganov teaches serum-derived cosmetic compositions prepared from serum fractions (Koganov, e.g., pg. 11) of German chamomile (Koganov, e.g., examples and claims). Koganov teaches the serum production technique improves quality, performance, and lot to lot consistency relative to conventional extraction techniques (Koganov, e.g., pp. 1-2).
It would have been obvious before the effective filing date of the presently claimed invention to modify a method for treating skin comprising administering a cosmetic composition comprising an extract of German chamomile to the skin of a person having skin damage as understood from Kim by formulating the cosmetic composition with a German chamomile serum fraction as suggested in Koganov with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the quality, performance, and lot to lot consistency of active in the same way suggested by Koganov. This modification may be viewed as the use of a known technique to improve similar compositions in the same way. Koganov provides an express suggestion to formulate botanical actives from German chamomile as a serum rather than an extract which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. 
Koganov teaches serum fractions prepared by obtaining plant cell juice derived from fresh plant biomass, wherein the process comprises subjecting plant cell juice to an electromagnetic field at a frequency of greater than 2.45 GHz for a time effective to destabilize eh plant cell juice yielding a coagulated cell juice mixture comprising a coagulated membrane fraction, and separating said coagulated membrane fraction from said coagulated cell juice mixture in order to yield a bioactive fraction comprising a cytoplasm/cytosol fraction (Koganov e.g., claim 1). Koganov teaches wherein the serum fraction is refined and stabilized cytosol (Koganov, e.g., pg. 10:5-16). Koganov teaches the use of a frequency greater than 2.4 GHz allows for destabilization of the cell juice without undesirable denaturing due to heat generation (Koganov, e.g., pg. 9”6-16). 
Kim teaches compositions formulated as a lotion, toner, cream, essence, cleanser, powder, body lotion, etc. which contains a carrier (Kim, e.g., 0022-0023). Kim teaches compositions further comprising various additives, e.g., essential oils, blocking agents, softening agents, antioxidants, etc. (Kim, e.g., 0023). Kim suggests the method may be practiced by applying to the face or eyes (Kim, e.g., 0022). Since Kim teaches a toner composition for application to the skin, it would have been obvious to include a skin toning agent in the composition for use in the method with a reasonable expectation of success. 
The combined teachings of Kim and Koganov do not expressly teach the properties recited in claims 18, 19, and 21. 
Kim and Koganov teach a method comprising administering a composition comprising German chamomile serum to a skin surface on a subject. The combined teachings of Kim and Koganov teach a composition meeting the limitations of claim 14. Consequently, the effects recited in claims 18, 19, and 21 appear to be latent properties of the prior art compositions comprising a German chamomile serum. 
Accordingly, the subject matter of instant claims 14-26 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 18, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 20150374771 in view of Koganov, WO 2014076055 as applied to claims 14-26 above and further in view of Dueva-Koganov, US 20050013781 A1.
The combined teachings of Kim and Koganov do not expressly teach the properties recited in claims 18, 19, and 21.
Kim and Koganov teach a method comprising administering a composition comprising German chamomile serum to a skin surface on a subject. The combined teachings of Kim and Koganov teach a composition meeting the limitations of claim 14. Consequently, the effects recited in claims 18, 19, and 21 appear to be latent properties of the prior art compositions comprising a German chamomile serum. 
Dueva-Koganov teaches compositions for reducing the damaging effects of sunlight on skin, e.g., skin exhibiting wrinkles and reduced elasticity (Dueva-Koganov, e.g., 0006). Methods include applying compositions to the skin of a user, the composition comprising photoprotective agents (Dueva-Koganov, e.g., 0060). Dueva-Koganov teaches compositions comprising a synergistic effect on photostability of sunscreens, effective to increase the photostability against UVA and UVB by at least 10% (Dueva-koganov, e.g., 0077). Dueva-Koganov teaches compositions comprising agents which protect skin from photoaging, i.e., mitigate adverse effects of exposure of skin to sunlight (Dueva-Koganov, e.g., 0073). Dueva-Koganov teaches compositions comprising sunscreen actives effective to reduce exposure to UVA and UVB present in sunlight (Dueva-Koganov, e.g., 0040). Dueva-Koganov teaches compositions comprising sunscreen active compounds in combination with German chamomile extracts (Dueva-Koganov, e.g., Table 6, 0060-0062). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of Kim and Koganov by optimizing the composition with actives suggested by Dueva-Koganov with a reasonable expectation of success. The skilled artisan would have been motivated to modify a composition used in Kim’s method with a synergistic combination of active agents which filter UVA and UVB from sunlight because Dueva-Koganov teaches this technique for improving skin elasticity and reducing aging skin effects including wrinkles. Consequently, the skilled artisan would have recognized the techniques suggested by Dueva-Koganov as techniques known to achieve the effects desired by practicing Kim’s method of using compositions comprising German chamomile.
Accordingly, the subject matter of claims 18, 19, 21 and 23 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.   

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615